--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), made and entered into this 30th day
of March 2017 by and between Orgenesis Inc., a Nevada corporation (the
“Company”), and Vered Caplan (“Executive”).

WHEREAS, the Executive and the Company’s Israel based subsidiary, Orgenesis
Ltd., are currently parties to an Personal Employment Agreement dated August 22,
2014 pursuant to which Executive serves as Chief Executive officer of the
Company(the “Prior Agreement”); and

WHEREAS, Company and the Executive wish to enter into this Agreement pursuant to
which the Executive will continue to serve as Chief Executive Officer of the
Company at which time this Agreement will supersede and replace in its entirety
the Prior Agreement, and the Prior Agreement shall be of no further force or
effect;

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

1.      Roles and Duties.

(a)      Chief Executive Officer. Subject to the terms and conditions of this
Agreement, Company shall continue to employ Executive as its Chief Executive
Officer reporting to Company’s Board of Directors (“Board”). Executive accepts
such employment upon the terms and conditions set forth herein, and agrees
perform to the best of Executive’s ability the duties normally associated with
such position and as determined by Company in its sole discretion. During
Executive’s employment, Executive shall devote all of Executive’s business time
and energies to the business and affairs of Company, provided that nothing
contained in this Section 1 shall prevent or limit Executive’s right to manage
Executive’s personal investments on Executive’s own personal time, including,
without limitation the right to make passive investments in the securities of:
(a) any entity which Executive which does not compete with Company, or (b) any
publicly held entity so long Executive’s aggregate direct and indirect interest
does not exceed two percent (10%) of the issued and outstanding securities of
any class of securities of such publicly held entity. During Executive’s
employment, Executive shall not engage in any additional other non-Company
related business activities of any nature whatsoever (including board
memberships) without the Company’s prior written consent. In addition, and so
long as such activities do not interfere materially with Executive’s performance
of Executive’s duties hereunder, Executive also may participate in civic,
charitable and professional activities, but shall not serve in any official
capacity, including as a member of a board, without the prior written consent of
the Company’s Board (excluding existing board memberships).

(b)      Board Membership. Executive currently serve as a member of the Board
and shall continue to so during Executive’s employment hereunder, subject to any
required approval. Executive’s service as a Board member shall be without
further compensation upon the listing of the Company’s common stock on national
exchange. Executive shall receive standard compensation (as other non-executive
board members the Company) for serving on the Board effective immediately upon
the termination of Executive’s employment with Company for any reason.

2.      Employment Term and Termination.

(a)      Term. This Agreement shall be in effect commencing as of April 1, 2017
(the “Commencement Date”) and shall continue in full force and effect until
terminated pursuant to the terms hereof..

(b)      Termination. Executive’s employment may be terminated by either party,
at any time,pursuant to the delivery of six months prior written notice (the
"Notice Period").

1

--------------------------------------------------------------------------------

(i) During the Notice Period and unless otherwise determined by the Company
Executive shall continue to perform his duties until the conclusion of the
Notice Period, and cooperate with the Company in assisting the integration of
the person who will assume Executive's responsibilities. Notwithstanding the
aforementioned, the Company shall have the right not to take advantage of the
full Notice Period and may terminate Executive's employment at any time during
the Notice Period. In the event of such termination, the Company shall pay
Executive his Salary due to him hereunder as he would have been entitled to
receive for the remaining period of the Notice Period.

(ii)      It is hereby expressly stated that the Company reserves the right to
terminate Executive’s employment at any time during the Notice Period,
regardless of whether notice of termination of employment was delivered by the
Company or whether such notice was delivered by Executive. In the latter case
such termination shall not constitute a dismissal of Executive by the Company.

( c)      Company may terminate Executive’s employment immediately for the
following:

(i) Death. Immediately upon Executive’s death;

(ii) For Cause (as defined below in Section 2(d)), upon written notice by
Company to Executive that Executive’s employment is being terminated for Cause
which termination shall be effective on the date of such notice or such later
date as specified in writing by Company; or

(iii) For reasons other than under Sections 2(d), upon written notice by Company
to Executive that Executive’s employment is being terminated, which termination
shall be effective thirty (30) days after the date of such notice or such later
date as specified in writing by Company.

Notwithstanding anything in this Section 2, Company may at any point terminate
Executive’s employment for Cause prior to the effective date of any other
termination contemplated hereunder.

(e )Definition of “Cause”. Cause” shall include: (i) Executive’s willful
engagement in dishonesty, illegal conduct or gross misconduct, which is, in each
case, is materially injurious to Company or any affiliate; (ii) Executive’s
deliberate insubordination; (iii) Executive’s substantial malfeasance or
nonfeasance of duty; (iv) Executive’s unauthorized disclosure of confidential
information; (v) Executive’s embezzlement, misappropriation or fraud, whether or
not related Executive’s employment with Company; or (vi) Executive’s breach of a
material provision of any employment, non-disclosure, invention assignment,
non-competition, or similar agreement between Executive and Company. In all
cases, Company shall provide Executive with written notice of the specific
conduct or events that Company believes constitutes Cause and, in case of (ii)
and (iii) above, Executive shall have thirty (30) days to effect a cure of the
claimed conduct or events.

3.      Compensation.

(a)      Base Salary. Company shall pay Executive a base salary (the “Base
Salary”) at the annual rate of $160,000. The Base Salary shall be payable in
substantially equal monthly installments in accordance with Company’s payroll
practices as in effect from time to time. Company shall deduct from each such
installment all amounts required to be deducted or withheld under applicable law
or under any employee benefit plan in which Executive participates. The Board or
an appropriate committee thereof shall review the Base Salary on an annual
basis. Notwithstanding the foregoing, upon the listing of the Company’s common
stock on a national exchange, the Base Salary shall be increased to $250,000.

2

--------------------------------------------------------------------------------

(b)      Annual Performance Bonus. Executive shall be eligible to receive an
annual cash bonus (the “Annual Performance Bonus”), with the target amount of
such Annual Performance Bonus equal to twenty-five (25%) of Executive’s Base
Salary in the year to which the Annual Performance Bonus relates, provided that
the actual amount of the Annual Performance Bonus may be greater or less than
such target amount. The amount of the Annual Performance Bonus shall be
determined by the Board or an appropriate committee thereof in its sole
discretion, and shall be paid to Executive no later than January 31st of the
calendar year immediately following the calendar year in which it was earned.
Except as otherwise provided for in this Agreement, Executive must be employed
by Company on the date on which the Annual Performance Bonus is paid in order to
be eligible for, and to be deemed as having earned, such Annual Performance
Bonus. Company shall deduct from the Annual Performance Bonus all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates. For the avoidance of any doubt it
is hereby clarified that the Annual Performance Bonus shall not constitute a
part of the Salary for any purpose whatsoever, including for the purpose of the
calculation of the severance pay, to the extent such payment is applicable.

(c)      Signing Bonus. Upon execution, Executive will be entitled to a signing
bonus of $150,000.

(d)       Equity. Subject to approval of the Board or an appropriate committee
thereof and subject to shareholder approval of the Orgenesis Inc. 2017 Equity
Incentive Plan (the “Plan”), Executive is entitled to options or other grants
under the terms of the Plan. Subject to approval by the compensation committee,
as soon as practically possible following stockholder approval of the Plan, the
Company shall grant Executive pursuant to the terms of the Plan, a stock option
(the “Option”) to purchase 4,000,000 shares of common stock of the Company, at a
per share exercise price equal to the Fair Market Value (as defined in the Plan)
of the Company’s common stock on the date of grant, which Option shall be, to
the maximum extent permissible, treated as an “incentive stock option” within
the meaning of Section 422 of the Code. The Option shall vest ratably on a
semi-annual basis over four years on each anniversary of the Commencement Date,
provided that Executive remains employed by Company on the vesting date;
provided, further, however, that the Option shall vest fully immediately prior
to a Change of Control (as defined below) or upon the non-renewal of this
Agreement. The Option shall be evidenced in writing by, and subject to the terms
and conditions of, the Plan and the Company’s standard form of stock option
agreement, which agreement shall include cashless exercise provisions, expire
ten (10) years from the date of grant except as otherwise provided in the stock
option agreement or the Plan.

( e)      Fringe Benefits. Executive shall be entitled to participate in all
benefit/welfare plans and fringe benefits provided to Company senior executives.
Executive understands that, except when prohibited by applicable law, Company’s
benefit plans and fringe benefits may be amended by Company from time to time in
its sole discretion.

(f)      Reimbursement of Expenses. Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of Company’s business in accordance with Company’s policies with
respect thereto as in effect from time to time. Executive must submit any
request for reimbursement no later than ninety (90) days following the date that
such business expense is incurred. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year; (iii) the reimbursement
of an eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

3

--------------------------------------------------------------------------------

(g)      Additional Benefits

(i) Vacation. Executive shall be entitled to 25 working days’ vacation in each
calendar year. Executive is required to make every reasonable effort to exercise
his annual vacation during the year it is accrued and shall be obliged to take
at least five (5) paid vacation days during each year of Executive’s employment;
provided however, that if Executive is unable to utilize all the vacation days,
he will be entitled to accumulate the unused balance of the vacation days
standing to her credit. Executive shall be entitled to redeem the unused
vacation days upon termination of employment. Vacation shall be taken in
accordance with the Company policy and prior approval. For avoidance of any
doubt, it is hereby agreed that the Company shall be entitled to set uniform
dates for vacation to all or part of its employees, as it shall deem fit.

(ii) Recreation Pay. The Executive shall be entitled to annual recreation pay
(“Dmey Havra-ah”) for 10 days per year, in the amount determined in accordance
with the applicable law.

(iii) Sick Leave. The Executive shall be entitled to sick leave (“Yemei Mahala”)
as provided by the Sickness Pay Law, 5736-1976,. The Executive shall notify the
Company, immediately, of any absence due to sickness and furnish the Company
with an applicable medical certificate to approve it. Sick days are not
redeemable and may not be converted into cash.

(iv) Company Car. Company shall provide Executive with a Mazda MPV or equivalent
car (the “Company Car”) to be placed at Executive’s disposal, solely for
Executive’s business and reasonable personal use and for the reasonable use of
her spouse and any children over the age of 19 holding valid driver’s licenses
(the “Authorized Drivers”), provided that Company’s procedures in respect of
said use are followed. Executive shall take good care of such Company Car and
ensure that the provisions of the insurance policy and Company’s rules relating
to the Company’s cars, as shall exist from time to time, are strictly, lawfully
and carefully observed.

Executive is aware that in order to provide her with the Company Car the Company
shall lease the Company Car from a leasing company, and Executive undertakes to
strictly comply with the provisions of the leasing agreement.

Executive shall bear all expenses relating to any violation of law committed in
connection with the use of the Company Car, including without limitation, all
fines and penalties and the cost of any deductible amount charged the Company
for damage caused to the Company Car and/or any amount in compensation of any
type charged the Company in connection with the use of the Company Car by
Executive and/or any Authorized Driver.

Executive hereby irrevocably authorizes Company to set off and deduct all
amounts that may be owed to Company under this Section 0 from and against the
Salary and/or any other amounts due to Executive from Company under the
Employment Agreement.

The value of the monthly use of the Company Car shall be added to the Salary, in
accordance with income tax regulations applicable thereto and Executive shall
bear all taxes in connection with the Company Car and/or the use thereof.

Executive shall return the Company Car (together with its keys and any other
equipment supplied and/or installed therein by Company) to Company’s principal
office upon termination of her employment under this Agreement.

4.      Manager's Insurance/Pension

As of the Commencement Date, the Company shall, on a monthly basis, pay for, and
deduct and transfer from payments due to Executive for, a manager’s insurance
policy or a pension fund, or a combination thereof, for Executive, as selected
by Executive as follows:

4

--------------------------------------------------------------------------------

In the event that Executive selects manager’s insurance:

  (i)

The Company shall pay into the manager’s insurance policy an amount equal to
6.5% of Executive’s monthly Base Salary on account of pension fund payment
(Tagmulim) under the manager’s insurance policy. Such contribution includes
contribution to a disability insurance policy on Executive’s behalf which would
insure 75% of the Executive’s monthly Base Salary. To the extent necessary, such
amount shall be increased to a total maximum of 7.5% of Executive’s monthly Base
Salary if such increase is required for purchasing a disability insurance policy
insuring 75% of Executive’s monthly Base Salary, provided that Company’s payment
to Tagmulim shall not be less than 5% of Executive’s monthly Base Salary;

        (ii)

The Company shall deduct 6.5% from Executive’s monthly Base Salary on behalf of
Executive and shall transfer such amount to the manager’s insurance policy on
account of pension fund payment (Tagmulim) under the manager’s insurance policy;

        (iii)

The Company shall pay into the managers’ insurance policy 8.33% of Executive’s
monthly Base Salary for severance pay (Pituzei Piturim).

In the event that the Executive selects a pension fund:

  (iv)

The Company shall pay a sum equal to 6.5% of Executive’s monthly Base Salary on
account of pension fund payment (Tagmulim).

        (v)

The Company shall deduct 6% of Executive’s monthly Base Salary on behalf of
Executive and shall transfer such amount to the pension fund as Executive’s
share of the pension fund payment (Tagmulim);

        (vi)

The Company shall pay 8.33% of Executive’s monthly Base Salary for severance pay
(Pituzei Piturim) into the pension fund.

(h)      Executive shall be entitled to elect to have the Company make the
payments and deductions set forth above to a manager’s insurance policy for part
of Executive’s monthly Base Salary and to a pension fund for the remainder of
Executive’s monthly Base Salary, and under such circumstances the provisions of
Section 6.1 shall apply pro rata to such parts of Executive’s monthly Base
Salary as if they were the whole salary.

(i)      All the payments and deductions set forth in this Section shall be
based upon the monthly Base Salary, as defined above, in accordance with its
amount from time to time, and under no circumstances, shall the payments and
deduction set forth in this Section be made with respect to an amount in excess
of the Executive’s total monthly payments of the Base Salary.

(j)      The Parties hereby declare and agree that the pension arrangement in
accordance with this clause constitutes a “beneficial arrangement” for the
purpose of the Extension Order (Combined Version) for Mandatory Pension under
the Collective Agreements Law, 5717-1957 (the “Pension Extension Order”), and
the Company shall not be under any obligation to provide any pension arrangement
as provided in the Pension Extension Order other than as provided under this
Section 6.

(k)      Without derogating from the generality of the aforesaid, as of the
Commencement Date, all payments made by the Company to the pension fund and/or
the manager’s insurance shall be in lieu of severance pay due to Executive or
his heirs from the Company with respect to and from which the said payments were
made, and for the period made, and the Company shall not have any additional or
other obligations to pay the Executive severance payments, and the Executive
hereby consents to this arrangement in accordance with Section 14 of the
Severance Pay Law 5723-1963 and the “General Approval regarding the Payments of
Executive to the Pension Fund and Insurance Fund instead of the payment of
Severance Pay” (the “General Approval”), a copy of which is attached to this
Agreement as Appendix A and the provisions of the General Approval shall apply
to the Executive and this Agreement. In any event of a contradiction between the
provisions of this Agreement and the provisions of the General Approval, the
provisions of the General Approval shall prevail.

5

--------------------------------------------------------------------------------

(k)      For avoidance of doubt, as of the date indicated herein, the General
Approval has not yet been updated to reflect the percentages of
contributions/deductions indicated above. In the event of discrepancy between an
updated General Approval and the percentages stated herein, the updated General
Approval shall prevail.

(l)      The Company hereby waives any entitlement and/or right for
reimbursement with respect to the severance compensation and acknowledges, that
upon termination of Executive's employment in the Company, including inter alia,
in the event of Executive's resignation, the Company shall release the severance
compensation and shall transfer the severance compensation to the Executive,
except in the event that: (i) the Company has terminated Executive's employment
due to circumstances under which his entitlement for severance payment is denied
pursuant to Articles 16 or 17 of the Severance Law; or (ii) the Employee has
already withdrawn funds from the pension fund or the manager’s insurance not as
a result of an “Entitling Event” according to Section 2(b) of the General
Approval

(m) Indemnification. Executive shall be entitled to indemnification with respect
to Executive’s services provided hereunder pursuant to Delaware law, the terms
and conditions of Company’s certificate of incorporation and/or by-laws,
Company’s directors and officers (“D&O”) liability insurance policy and
Company’s standard indemnification agreement for directors and officers as
executed by Company and Executive.

5.     Advanced Study Fund

(a)      The Company shall continue to make monthly contributions on the
Executive 's behalf to a recognized advanced study fund (“Keren Hishtalmut”)
(hereinafter the “Study Fund”), in an amount equal to 7.5% of monthly Base
Salary of the Executive. In addition, the Company shall deduct 2.5% from the
monthly Base Salary. It is hereby clarified that the sums contributed by the
Company to the Study Fund will not exceed the exempted limit recognized by the
Income Tax Authority from time to time.

(b)      The sums contributed by the Executive shall be deducted by the Company
directly from the monthly Base Salary of the Employee. The Employee hereby
instructs the Company to transfer to the Study Fund from each monthly Salary of
the Executive due to him the amount of the Employee's and the Company's
contribution, as set forth above.

(c )      Should any tax or other compulsory payment be imposed and payable in
respect of the Company’s contributions to the Study Fund, such tax shall be paid
by the Executive and deduct according to law.

(d)      The Study Fund shall be transferred to the Executive, subject to any
applicable law, upon the termination of the Executive 's employment.

6.      Payments Upon Termination.

(a)  Definition of Accrued Obligations. For purposes of this Agreement, “Accrued
Obligations” means: (i) the portion of Executive’s Base Salary that has accrued,
including vacation time, prior to any termination of Executive’s employment with
Company and has not yet been paid; and (ii) the amount of any expenses properly
incurred by Executive on behalf of Company prior to any such termination and not
yet reimbursed. Executive’s entitlement to any other compensation or benefit
under any plan of Company shall be governed by and determined in accordance with
the terms of such plans, except as otherwise specified in this Agreement.

6

--------------------------------------------------------------------------------

(b) Termination by Company for Cause or as a Result of Executive’s Death. If
Executive’s employment hereunder is terminated by Company for Cause or as a
result of Executive’s death, then Company shall pay the Accrued Obligations to
Executive promptly following the effective date of such termination and shall
have no further obligations to Executive.

(c ) Termination by Company Without Cause or Upon Expiration of the Term. In the
event that Executive’s employment is terminated by action of Company other than
for Cause or Executive terminates employment for any reason whatsoever, then, in
addition to the Accrued Obligations, Executive shall receive the following,
subject to the terms and conditions described in Section 4(e) (including
Executive’s execution of a release of claims):

(i)      Severance Payments. An amount equal to the sum of (x) Executive’s
annual Base Salary at the rate in effect as of the termination date, and (y) the
greater of actual or target Annual Performance Bonus to which Executive may have
been entitled for the year in which Executive’s employment terminates, in each
case less all customary and required taxes and employment-related deductions.
The severance payment provided for in this Section 4(c)(i) shall be paid in one
lump sum payment within 10 days of termination.

(ii)      Benefits Payments. The Company shall pay to Executive an amount equal
to the Company’s share of the premium paid for Executive while Executive was an
active employee for medical insurance coverage under the Company’s health care
plan (the “Healthcare Subsidy”) for a period of twelve (12) months following
Executive’s termination date. The Healthcare Subsidy shall be paid, less
required withholdings, in the same manner and the same time as the payments
under Section 4(c)(i) are paid.

(iii)      Vesting of Options. All options heretofore granted and not vested
shall immediately vest.

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6 and continued
compliance with the Executive’s obligations in the Restrictive Covenant
Agreement (as defined below). In the event that Executive is eligible for the
severance payments and benefits under this Section 4(c), Executive shall not be
eligible for and shall not receive any of the severance payments and benefits as
provided in Section 4(d).

(d)      Termination by Company Without Cause or by Executive Following a Change
of Control. In the event that a Change of Control (as defined below) occurs and
within a period of one (1) year following the Change of Control, either
Executive’s employment is terminated other than for Cause, or Executive
terminates Executive’s employment for any reason whatsoever, then, in addition
to the Accrued Obligations, Executive shall receive the following, subject to
the terms and conditions described in Section 6(e) (including Executive’s
execution of a release of claims):

(iii)      Severance Payment. An amount equal to one and a half times the sum of
(x) Executive’s annual Base Salary at the rate in effect as of the termination
date, and (y) the target Annual Performance Bonus to which Executive may have
been entitled for the year in which Executive’s employment terminates, in each
case less all customary and required taxes and employment-related deductions.
The severance payment provided for in this Section 4(d)(i) shall be paid over a
18-month period in accordance with Company’s normal payroll practices (provided
such payments shall be made at least monthly), commencing on the first payroll
date following the date on which the release of claims required by Section 4(e)
becomes effective and non-revocable, but not after sixty (60) days following the
effective date of termination from employment; provided, that if the 60th day
falls in the calendar year following the year during which the termination or
separation from service occurred, then the payments will commence in such
subsequent calendar year; provided further that if such payments commence in
such subsequent year, the first such installment shall include an amount equal
to the payments that would have been paid if the payments had commenced in the
first month following the termination of employment.

7

--------------------------------------------------------------------------------

(iv)      Benefit Payments. The Company shall pay to Executive the Healthcare
Subsidy for a period of eighteen (18) months following Executive’s termination
date. The Healthcare Subsidy shall be paid, less required withholdings, in the
same manner and the same time as the payments under Section 4(d)(i) are paid.

(v)      Vesting of Options. All options heretofore granted and not vested shall
immediately vest.

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6 and continued
compliance with Executive’s obligations in the Restrictive Covenant Agreement.
In the event that Executive is eligible for the severance payments and benefits
under this Section 6(d), Executive shall not be eligible for and shall not
receive any of the severance payments and benefits as provided in Section 6(c).

As used herein, a “Change of Control” shall mean the occurrence of any of the
following events: (A) The approval by shareholders of the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (B) The approval
by the shareholders of the Company of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

(e)      Execution of Release of Claims. Company shall not be obligated to pay
Executive any of the severance payments or benefits described in this Section 4
unless and until Executive has executed (without revocation) a timely release of
claims in a form that is acceptable to Company, and which includes standard and
reasonable terms regarding items such as mutual non-disparagement,
confidentiality, cooperation and the like, which must be provided to Executive
within fifteen (15) days following separation from service, and must be
effective and irrevocable prior to the 60th day following Executive’s separation
from service (the “Review Period”), and which shall include a general release of
claims against Company and its affiliated entities and each of their officers,
directors, employees and others associated with Company and its affiliated
entities. If Executive fails or refuses to return such agreement, or revokes the
agreement, within the Review Period, Executive’s severance payments hereunder
and benefits shall be forfeited.

(f)      No Other Payments or Benefits Owing. The payments and benefits set
forth in this Section 4 shall be the sole amounts owing to Executive upon
termination of Executive’s employment for the reasons set forth above and
Executive shall not be eligible for any other payments or other forms of
compensation or benefits. The payments and benefits set forth in Section 4 shall
be the sole remedy, if any, available to Executive in the event that Executive
brings any claim against Company relating to the termination of Executive’s
employment under this Agreement.

8

--------------------------------------------------------------------------------

7. Prohibited Competition And Solicitation. Executive expressly acknowledges
that: (a) there are competitive and proprietary aspects of the business of
Company; (b) during the course of Executive’s employment, Company shall furnish,
disclose or make available to Executive confidential and proprietary information
and may provide Executive with unique and specialized training; (c) such
Confidential Information and training have been developed and shall be developed
by Company through the expenditure of substantial time, effort and money, and
could be used by Executive to compete with Company; and (d) in the course of
Executive’s employment, Executive shall be introduced to customers and others
with important relationships to Company, and any and all “goodwill” created
through such introductions belongs exclusively to Company, including, but not
limited to, any goodwill created as a result of direct or indirect contacts or
relationships between Executive and any customers of Company. In light of the
foregoing acknowledgements and as a condition of employment hereunder, Executive
agrees to execute and abide by Company’s Confidentiality, Intellectual Property,
Non-Competition and Non-Solicitation Agreement (the “Restrictive Covenant
Agreement”).

8. Property and Records. Upon the termination of Executive’s employment
hereunder for any reason or for no reason, or if Company otherwise requests,
Executive shall: (a) return to Company all tangible business information and
copies thereof (regardless how such Confidential Information or copies are
maintained), and (b) deliver to Company any property of Company which may be in
Executive’s possession, including, but not limited to, Blackberry-type devices,
smart phones, laptops, cell phones, products, materials, memoranda, notes,
records, reports or other documents or photocopies of the same.

9. Code Sections 409A and 280G.

(a)      In the event that the payments or benefits set forth in Section 4 of
this Agreement constitute “non-qualified deferred compensation” subject to
Section 409A, then the following conditions apply to such payments or benefits:

(i)      Any termination of Executive’s employment triggering payment of
benefits under Section 4 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A -1(h) before
distribution of such benefits can commence. To the extent that the termination
of Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A -1(h) (as the
result of further services that are reasonably anticipated to be provided by
Executive to Company at the time Executive’s employment terminates), any such
payments under Section 4 that constitute deferred compensation under Section
409A shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A -1(h). For purposes of clarification, this Section 7(a) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a “separation from service” occurs.

(ii)      Notwithstanding any other provision with respect to the timing of
payments under Section 4 if, at the time of Executive’s termination, Executive
is deemed to be a “specified employee” of Company (within the meaning of Section
409A(a)(2)(B)(i) of the Code), then limited only to the extent necessary to
comply with the requirements of Section 409A, any payments to which Executive
may become entitled under Section 4 which are subject to Section 409A (and not
otherwise exempt from its application) shall be withheld until the first (1st)
business day of the seventh (7th) month following the termination of Executive’s
employment, at which time Executive shall be paid an aggregate amount equal to
the accumulated, but unpaid, payments otherwise due to Executive under the terms
of Section 4.

(b)      It is intended that each installment of the payments and benefits
provided under Section 4 of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A. Neither Company nor Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

9

--------------------------------------------------------------------------------

(c)      Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Section 409A, or the
payment of increased taxes, excise taxes or other penalties under Section 409A.
The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

(d)      If any payment or benefit Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives pursuant to a
Change of Control (for purposes of this section, a “Payment”) would: (i)
constitute a “parachute payment” within the meaning of Section 280G the Code;
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be either: (A) the
full amount of such Payment; or (B) such lesser amount (with cash payments being
reduced before stock option compensation) as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employments taxes,
income taxes, and the Excise Tax, results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.

10. General.

(a)      Notices. Except as otherwise specifically provided herein, any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt.

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

Notices to Company shall be sent to:

2027 Goldenrod Lane, Germantown MD 20876
Attention: Chairman of the Board

or to such other Company representative as Company may specify in writing.

(b)      Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.

(c)      Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

(d)      Assignment. Company may assign its rights and obligations hereunder to
any person or entity that succeeds to all or substantially all of Company’s
business or that aspect of Company’s business in which Executive is principally
involved. Executive may not assign Executive’s rights and obligations under this
Agreement without the prior written consent of Company.

10

--------------------------------------------------------------------------------

(e)      Governing Law/Dispute Resolution. This Agreement and the rights and
obligations of the parties hereunder shall be construed in accordance with and
governed by the law of the State of Israel, without giving effect to the
conflict of law principles thereof. Any legal action or proceeding with respect
to this Agreement shall be brought in the appropriate courts in Israel. By
execution and delivery of this Agreement, each of the parties hereto accepts for
itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts.

(f)      Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

(g)      Entire Agreement. This Agreement, together with the other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

(h)      Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. For all purposes a signature by fax shall be
treated as an original.

[Signature Page to Follow]

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

VERED CAPLAN   ORGENESIS INC     By:   Signature     Name: Address:     Title:

12

--------------------------------------------------------------------------------

Appendix A

Confidentiality, Intellectual Property, Non-Competition and Non-Solicitation
Agreement

This Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Agreement (the “Agreement”) is entered into as of March 29,
2017, by and between Orgenesis, Inc. (the “Company”), and Vered Caplan, an
individual (the “Executive”).

RECITALS

WHEREAS, concurrently upon the execution of this Agreement, the Company and
Executive are entering into that certain Executive Employment Agreement under
which Executive shall continue to be employed by the Company; and

WHEREAS Executive acknowledges that: (i) there are competitive and proprietary
aspects of the business of Company; (ii) during the course of Executive’s
employment, Company has furnished, disclosed and/or made available and shall
furnish, disclose and/or make available to Executive confidential and
proprietary information and may have provided and may provide Executive with
unique and specialized training; (iii) such Confidential Information and
training have been developed and shall be developed by Company through the
expenditure of substantial time, effort and money, and could be used by
Executive to compete with Company; and (iv) in the course of Executive’s
employment, Executive was introduced and shall be introduced to customers and
others with important relationships to Company, and any and all “goodwill”
created through such introductions belongs exclusively to Company, including,
but not limited to, any goodwill created as a result of direct or indirect
contacts or relationships between Executive and any customers of Company; and

WHEREAS, in light of the foregoing acknowledgements the Company requires that
Executive make certain proprietary information, invention assignment,
non-compete and non-solicitation commitments as a condition to the continuation
of his employment;

THEREFORE, in consideration of Executive’s continued employment with the
Company, and the compensation received by Executive from the Company, from time
to time, Executive and Company hereby agree as follows:

1.      Definitions. For purposes of this Agreement, the following terms are
defined as follows:

1.1.      “Affiliate” of the Company means an entity that, directly or
indirectly, controls, is controlled by, or is under common control with the
Company.

1.2. "     Company Intellectual Property" means Intellectual Property Rights
created, conceived, conducted, developed, reduced to practice, compiled,
written, authored, made and/or produced by Executive (whether jointly or alone),
whether prior to or during the course of Executive employment with the Company,
whether or not during working hours, and/or conceived, conducted, developed,
reduced to practice, compiled, written, authored, made and/or produced by
Executive, prior to, during the term of Executive's employment or thereafter
using Company's premises, intellectual property (including without limitation
Company Intellectual Property) materials, products, and/or resources, all
whether or not recorded in material form.

1.3.      “Confidential Information” any and all information, data, materials,
Know-How and Documents in whatever form, including but not limited to technical
and scientific information, data, information regarding research and development
related to actual or anticipated products, laboratory records, analytical and
quality control data, trial data, case report forms, data analyses, reports or
summaries and information contained in submissions to, and information from
regulatory authorities', inventions, whether patentable or non-patentable,
discoveries, conceptions, intellectual property rights, data rights, records,
results, formulations, methods, processes, techniques, compilation, program,
devices, systems, compounds, innovations, designs, drawings, sketches, diagrams,
formulas, computer files, product definitions, product research, manuals,
selection processes, data, methods of manufacture, planning processes, trade
secrets, business secrets, business plans, copyrights, proprietary information,
customer lists, names of customers, list of suppliers, marketing plans,
strategies, forecasts, business forecasts, processes, finances, costing, sales,
prices, terms of payment, details of employees and officers and of the
remuneration and other benefits paid to them, improvements and any other data
related to the business or affairs of Company, its Affiliates and/or their
respective customers, including customers with whom Company is negotiating,
which is: (i) disclosed by or on behalf of Company, Affiliates and/or their
respective customers to Executive; (ii) was or may be otherwise acquired by
Executive during his employment with the Company; and/or (iii) was and/or may be
generated and/or developed by Executive as a result of: (a) use by Executive of
any Confidential Information of the Company, its Affiliates and/or their
respective customers; and/or (b) Executive's employment by Company, all whether
or not in the case of documents or other written materials or any materials in
electronic format they are or were marked as confidential and whether or not, in
the case of other information, such information is identified or treated by the
Company or any of its Affiliates as being confidential.

13

--------------------------------------------------------------------------------

1.4. "Documents" means documents, records, notebooks, results, agreements,
calculations in each case whether electronic or in hard copy.

1.5. “Inventions” means all Know-How, Documents and business methods,
inventions, discoveries, formulas, ideas, results, records, concepts, processes,
techniques, developments, improvements, innovations, new uses, derivatives,
processes, procedures formulae, models, assays prototypes, methods, designs,
techniques, compounds, conceptions, results, data, data rights, know how,
materials, records, documentation, technology, products, works of authorship,
laboratory records, analytical and quality control data, trial data, case report
forms, data analyses, reports or summaries, all whether or not patentable,
copyrightable or capable of registration, and whether or not recorded in any
medium.

1.6. "Intellectual Property Rights" means patents, Inventions, copyright and
related rights, trade marks, trade names, service marks and domain names, rights
in get-up, goodwill, rights to sue for passing off, design rights,
semi-conductor topography rights, database rights, confidential information,
moral rights, proprietary rights, data rights, enforcement rights, royalty
rights and any other intellectual property rights in each case whether
registered or unregistered and including all applications or rights to apply
for, and renewals or extensions of such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world.

1.7. "Know How" means a package of expertise, practical information or skills,
resulting from experience and testing relating to any inventions, formulae,
designs, drawings, procedures or methods.

2.      Confidential Information. Executive hereby covenants and undertakes as
follows:

2.1. Nondisclosure of Confidential Information. Executive shall not at any time
during his employment nor at any time after its termination except for the
benefit of the Company or its Affiliates, directly or indirectly use or assist a
third party to use; divulge, disclose, publish, transfer or communicate; and/or
permit or cause any unauthorized disclosure of any Confidential Information
relating to the Company, its Affiliates, and/or their respective customers,
prospective customers or suppliers. Notwithstanding any other provision of this
agreement, Executive may communicate with the government about possible legal
violations without violating the provisions of the Agreement.

2.2. The restrictions in clause Error! Reference source not found. do not apply
to:

14

--------------------------------------------------------------------------------

2.2.1. any disclosure required for the proper performance of the Executive's
duties during his employment or as authorized by the Company's Board of
Directors;

2.2.2. any disclosure made to any person authorized by the Company to possess
the relevant information;

2.2.3. any information or knowledge that was known to the Executive prior to the
commencement date of his employment; or

2.2.4. any information which becomes available to the public generally otherwise
than through the default of the Executive.

2.3. Any and all Confidential Information, Documents and Company Intellectual
Property including, without limitation, lists of customers and suppliers,
employees correspondence, documents, computer and other discs and tapes, data
listings, codes, designs and drawings and other documents and materials
whatsoever in Executive's possession or under Executive's control and whether or
not made or created by Executive, relating to the business and/or the financial
affairs of the Company, its Affiliates, and/or their respective agents,
customers, prospective customers and/or suppliers, are and shall remain the
exclusive property of the Company or its relevant Affiliate; will be handed over
by Executive to the Company on demand and, in any event, immediately on the
termination of Executive's employment and Executive will certify that all such
property has been so handed over; and will on demand and, in any event,
immediately on the termination of Executive's employment, will be permanently
deleted from any computer system in Executive's possession or under Executive's
control.

3.      Intellectual Property

3.1. The parties acknowledge that Executive may have created in the past and/or
may create in the future Inventions (alone or jointly), prior to, during the
course of Executive's employment with the Company and/or thereafter and that
Executive has a special obligation to further the interests of the Company in
relation to such Inventions. Executive shall, promptly following creation,
disclose to the Company all such Inventions and works embodying Company
Intellectual Property.

3.2. All rights, title and interests in and to the Company Intellectual Property
shall be solely and exclusively owned by the Company. Executive acknowledges and
agrees that any and all such Company Intellectual Property, including any
marketing, advertising and promotional materials, and other works of authorship,
are “works made for hire” for purposes of the Company’s rights under copyrights
laws.

Executive hereby assigns and undertakes to assign to the Company any and all
rights, title and interests he may have or acquire in such Company Intellectual
Property, without any further remuneration or compensation.

3.3. During the period in which the Executive is employed by the Company and/or
otherwise provides services to the Company, and after termination of such
period, the Executive will:

3.3.1. Upon the request of the Company, to execute all such documents, both
during and after his employment, as the Company may require to vest in the
Company all right, title and interest pursuant to this Agreement;

3.3.2.      to provide all such information and assistance and do all such
further things as the Company may require to enable it to protect, maintain and
exploit the Company Intellectual Property to the best advantage, including
(without limitation), at the Company's request, applying for the protection of
Inventions throughout the world;

3.3.3.      to assist the Company in applying for the registration of any
registerable Company Intellectual Property, enable it to enforce the Company
Intellectual Property against third parties and to defend claims for
infringement of third party Intellectual Property Rights;

3.3.4.      not to apply for the registration of any Company Intellectual
Property in the United States or any other part of the world without the prior
written consent of the Company; and

15

--------------------------------------------------------------------------------

3.3.5.      to treat all Company Intellectual Property as Company's Confidential
Information unless the Company has consented in writing to its disclosure by
Executive.

3.4.      Executive hereby irrevocably appoint the Company as Executive's
attorney in his name to sign, execute, do or deliver on Executive's behalf any
deed, document or other instrument and to use Executive name for the purpose of
giving full effect to this Section 3.

4. Additional Undertakings and Representations

4.1. The Executive has not and shall not disclose to the Company or induce the
Company to use any Inventions and/or confidential information belonging to any
third party.

4.2. The Executive hereby represents and warrants that he has no continuing
obligations with respect to assignment or disclosure of Confidential Information
and/or Company Intellectual Property to any previous employers or other person.
The Executive further certifies that he does not claim any previous unpatented
or non-published inventions or expressions, respectively, within the scope of
this Agreement.

4.3. The Executive represents and warrants that the consummation by him of the
transactions described herein will not result in or constitute any of the
following: a breach of any term or condition of this Agreement; a default or an
event that, with notice or lapse of time or both, would constitute a default,
breach or violation of any agreement, instrument or arrangement to which the
Executive is a party or an event that would permit any third party to terminate
an agreement or to accelerate the maturity of one of the duties or obligations
owed to it by the Executive.

4.4. Executive and the Company agree that it is important for any prospective
employer to be aware of this Agreement, so that disputes concerning this
Agreement can be avoided in the future. Therefore, the Executive agrees that,
following termination of employment with the Company, the Company may forward a
copy of this Agreement to any future prospective or actual employer, and the
Executive releases the Company from any claimed liability or damage caused to
the Executive by virtue of the Company’s act in making that prospective or
actual employer aware of this Agreement.

5. Covenant not to Compete; Non-Solicitation.

5.1. As the CEO of the Company, the Executive had and will continue to have
access to the Company’s most sensitive and commercially valuable Confidential
Information. The Executive hereby covenants that the Executive shall not, for a
period of six (6) months after the termination of the Executive’s employment
(the "Restricted Period"), do any of the following directly or indirectly
without the prior written consent of the Company in its sole discretion:

5.1.1. engage or participate, directly or indirectly, in any business activity
defined as direct competition with the business of the Company as conducted
during the term of the Executive’s Employment and/or as to Executive's knowledge
is to be carried out by the Company and/or by any of its Affiliates at any time
during the Restricted Period (collectively the "Business");

5.1.2. become an employee, agent, distributor, consultant or other service
provider to any person or entity engaged in a business that is competitive with
the Business of the Company;

5.1.3. influence or attempt to influence any customer or potential customer of
the Company to terminate or modify any written or oral agreement or course of
dealing with the Company and/or any of its Affiliates; or

16

--------------------------------------------------------------------------------

5.1.4. influence or attempt to influence any person to terminate or modify its
employment, consulting, agency, distributorship or other arrangement with the
Company and/or any of its Affiliates.

5.2. The Executive acknowledges that the Executive has carefully read and
considered the provisions of this Section 5. The Executive acknowledges that the
foregoing restrictions may limit the Executive’s ability to earn a livelihood in
a business similar to the Company’s business, but the Executive nevertheless
acknowledges that he has received, and will receive, sufficient consideration
and other benefits in connection with the Executive’s employment with the
Company to justify such restrictions, which restrictions the Executive does not
believe would prevent the Executive from earning a living in businesses that are
not competitive with the Company’s business and without otherwise violating the
restrictions set forth herein.

6. General Provisions.

6.1. The Executive acknowledges that the Company and any person, corporation,
partnership or other entity affiliated with the Company will suffer immediate
and irreparable harm as a result of any violation, breach or threatened breach
of this Agreement by the Executive. The Company shall be entitled, and the
Executive hereby consents to the issuance in any court of competent
jurisdiction, with or without notice, and in addition to any other remedy,
including damages, which may be available at law or in equity, to temporary,
preliminary and permanent orders and injunctions, without bond or undertaking,
restraining and enjoining such breach or violation by the Executive and any
other person, corporation, partnership or other entity including their officers,
directors, shareholders, employers, servants or agents who may be acting in
concert with the Executive or to whom such Company Confidential Information may
have been disclosed. If the Company is successful in any legal action seeking
enforcement of this Agreement or damages relating thereto it shall be entitled
to reimbursement of its out-of-pocket expenses, including reasonable legal fees
and disbursements, in connection therewith.

6.2. Executive acknowledges that: (i) this Agreement has been specifically
bargained between the parties and reviewed by Executive, (ii) Executive has had
an opportunity to obtain legal counsel to review this Agreement, and (iii) the
covenants made by and duties imposed upon Executive hereby are fair, reasonable
and minimally necessary to protect the legitimate business interests of the
Company, and such covenants and duties will not place an undue burden upon
Executive’s livelihood in the event of termination of Executive’s employment by
the Company and the strict enforcement of the covenants contained herein.

6.3. Except as otherwise specifically provided herein, any notice required or
permitted by this Agreement shall be in writing and shall be delivered as
follows with notice deemed given as indicated: (i) by personal delivery when
delivered personally; (ii) by overnight courier upon written verification of
receipt; (iii) by telecopy or facsimile transmission upon acknowledgment of
receipt of electronic transmission; or (iv) by certified or registered mail,
return receipt requested, upon verification of receipt.

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

Notices to Company shall be sent to:

or to such other Company representative as Company may specify in writing.

17

--------------------------------------------------------------------------------

6.4. This Agreement may be altered, amended or modified only in writing, signed
by both of the parties hereto.

6.5. Headings included in this Agreement are for convenience only and are not
intended to limit or expand the rights of the parties hereto. References to
Sections herein shall mean sections of the text of this Agreement, unless
otherwise indicated.

6.6. This Agreement and the rights and duties set forth herein may not be
assigned by Executive without the express written consent of the Company.

6.7. If any court of competent jurisdiction determines that any provision of
this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the parties
expressed therein.

6.8. The waiver by either party of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by either
party.

6.9. The rights and obligations under this Agreement shall survive the
termination of Executive's employment and/or the termination of this Agreement,
for aby reason, and shall remain in full force and effect thereafter.

6.10.      This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of
Israel, without giving effect to the conflict of law principles thereof. Any
legal action or proceeding with respect to this Agreement shall be brought in
the courts of the Supreme Court of Israel. By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts.

6.11.      Jury Waiver. ANY, ACTION, DEMAND, CLAIM, OR COUNTERCLAIM ARISING
UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH
OF COMPANY AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

Name   ORGENESIS INC.         /s/ Vered Caplan   By:  /s/ David Sidransky
Signature     Name: David Sidransky Address:     Title: Director

19

--------------------------------------------------------------------------------